Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	 This application is a divisional of Serial. No. 16/216,914.
             Claims 1, 3, 5, 7, 9, 12, 13, 15, 17, 19, 20, 22, 24, 26-30, 32 and 33 are pending.
              
					Election/Restrictions
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-42 are generic which are drawn to compounds having different core species, for example when:
i). anhydrous Form B, classified in Group C07D, subgroup depending on single compound election;
ii). DMSO solvate Form D, classified in Group C07D, subgroup depending on single compound election;
iii). DMSO solvate Form E, classified in Group C07D, subgroup depending on single compound election;
iv). amorphous form classified in Group C07D, subgroup depending on single compound election;
              The species groups I(i)-(iv) are drawn to independent and distinct forms for which a process of making one form would not make another form, thus the forms lack unity of invention. Each crystalline form is a “product” with a different chemical identity and physical characteristics, which can be made and sold separately, thus, each supports a separate patent.  In 
Restriction for examination purposes as indicated is proper because all these inventions listed above are independent or distinct.  Species cores of groups (i)-(iv) differ in elements, bonding arrangement and core structure to such an extent that without a core election, the class and subclass of the subject matter cannot be ascertained. The species cores are independent or distinct because :
Species cores of groups (i)-(iv)  differ in elements, bonding arrangement and core structure to such an extent that without a core election, the class and subclass of the subject matter cannot be ascertained. The species cores are independent or distinct because :
(a) the species cores of groups (i)-(iv)  have acquired a separate status in the art in view of their different classification;

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter i.e. a solid form is a generic term which includes many solvates, hydrates, anhydrous,….etc;

(c) the inventions require a different field of search for example, searching different classes/subclasses or electronic resources, or employing different search queries when the hydrate or crystalline form is different, etc; 

(d) the prior art applicable to one invention would not likely be applicable to another invention since the different species core have not been known in the prior art to be obvious variants of each other in the record;



In the event of an election of either groups (i)-(iv), applicants are required to elect a single disclosed compound, ie., specific crystalline polymorphic form, hydrate (mono-, di-, tri-, etc.,), anhydrous form, etc,.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
                                                                Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/PATRICIA L MORRIS/            Primary Examiner, Art Unit 1625                                                                                                                                                                                            

plm
March 11, 2021